Exhibit 10.1

 


AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT


 

This AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated
as of July 18, 2008, is entered into by and among Broadwind Energy, Inc. (f/k/a
Tower Tech Holdings Inc.), a Delaware corporation (the “Company”) and the
undersigned stockholders (the “Stockholders”) of the Company.

 

RECITALS

 

A.            The Registration Rights Agreement dated as of March 1, 2007, as
amended October 19, 2007, by and among the Company and the Stockholders (the
“Registration Rights Agreement”) provides that pursuant to Section 4.3, it may
be amended only with the written consent of the Company and the Designated
Holders of a majority of the Registrable Secruities.

 

B.            Pursuant to Section 2.2(a) of the Registration Rights Agreement,
the Company is required to file a registration statement (the “Registration
Statement”) on Form S-3 (or such other appropriate registration form of the SEC)
to register shares of Registrable Securities held by the Stockholders no later
than July 19, 2008 (the “Registration Rights”).

 

C.            The Company and the Stockholders desire to amend the Registration
Rights Agreement, as set forth herein and subject to the terms of this
Amendment, to extend the period of time that may pass before the Company is
required to file its initial Registration Statement pursuant to
Section 2.2(a) of the Registration Rights Agreement.

 

D.            The Stockholders are holders of Registrable Securities and are
entitled to the Registration Rights.

 

E.             Capitalized terms used and not defined in this Amendment are
defined in the Registration Rights Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, intending
to be legally bound, the parties hereto hereby agree as follows:

 

ARTICLE 1

AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT

 

1.1           Amendments to the Registration Rights Agreement.  Clause (a) of
the definition of “Filing Date” set forth in Article I of the Registration
Rights Agreement is hereby amended by deleting the two references to “July 19,
2008” and replacing them with “September 15, 2008.”

 

ARTICLE 2

MISCELLANEOUS

 

2.1           Effectiveness.  This Amendment shall be deemed effective as of the
date first written above, as if executed by all parties hereto on such date. 
Except as specifically modified by the terms set forth herein, the parties
hereto acknowledge and agree that the Registration Rights Agreement is in full
force and effect.  All references in the Registration Rights Agreement to the
“Agreement” shall be

 

--------------------------------------------------------------------------------


 

deemed to refer to the Registration Rights Agreement as amended October 19, 2007
and as amended by this Amendment.

 

2.2           Further Assurances.  Each party agrees that, from time to time
upon the written request of the other party, it will execute and deliver such
further documents and do such other acts and things as the other party may
reasonably request to effect the purposes of this Amendment.

 

2.3           Severability.  Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

 

2.4           Counterparts.  This Amendment may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

2.5           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of laws rules or provisions.

 

2.6           Captions.  The captions, headings and arrangements used in this
Amendment are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.

 

2.7           No Prejudice.  The terms of this Amendment shall not be construed
in favor of or against any party on account of its participation in the
preparation hereof.

 

2.8           Words in Singular and Plural Form.  Words used in the singular
form in this Amendment shall be deemed to import the plural, and vice versa, as
the tense may require.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 to
Registration Rights Agreement as of the date and year set forth above.

 

 

 

COMPANY:

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ J. Cameron Drecoll

 

 

J. Cameron Drecoll, Chief Executive Officer

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

 

 

By:

Tontine Capital Management, L.L.C., its general
partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

 

Jeffrey L. Gendell, as managing member

 

 

 

 

 

 

 

TONTINE PARTNERS, L.P.

 

 

 

 

By:

Tontine Management L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

 

Jeffrey L. Gendell, as managing member

 

 

 

 

 

TONTINE CAPITAL OVERSEAS MASTER FUND,
L.P.

 

 

 

 

 

By:

Tontine Capital Overseas GP, L.L.C., its general
partner

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

 

Jeffrey L. Gendell, as managing member

 

[Signature page to Amendment No. 2 to Registration Rights Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

TONTINE 25 OVERSEAS MASTER FUND, L.P.

 

 

 

 

 

By:

Tontine Capital Management, L.L.C., its general
partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

 

Jeffrey L. Gendell, as managing member

 

 

 

 

 

TONTINE OVERSEAS FUND, LTD.

 

 

 

 

 

By:

Tontine Overseas Associates, L.L.C., its
investment advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

 

Jeffrey L. Gendell, as managing member

 

[Signature page to Amendment No. 2 to Registration Rights Agreement]

 

S-2

--------------------------------------------------------------------------------